         Case 1:93-cr-05046-DAD Document 500 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                      No. 1:93-cr-05046-DAD
12                       Plaintiff,                     ORDER REFERRING MATTER UNDER
                                                        THE FIRST STEP ACT TO FEDERAL
13            v.                                        DEFENDER’S OFFICE
14       RAUL AMEZCUA,                                  (Doc. No. 499)
15                       Defendant.
16

17           On February 24, 1994, defendant Raul Amezcua was sentenced in this action. Thereafter,

18   he has filed numerous motions and unsuccessful appeals. On March 30, 2020, defendant filed

19   with this court a pro se motion for appointment of counsel in which he suggests that he eligible

20   for a reduction of his life sentence under the provisions of the First Step Act, 18 U.S.C. § 3631,

21   et. seq. (Doc. No. 499.)

22           Pursuant to General Order No. 595 and out of an abundance of caution, defendant’s

23   motion for appointment of counsel (Doc. 499) will be granted and the Federal Defender’s Office

24   (“FDO”), is appointed at this time to represent defendant in conjunction with any motion for

25   reduction of sentence.1 The FDO shall have 60 days from the date of this order to file such a

26   motion or to notify the court and the government it does not intend to file a supplement. If a

27
     1
      No such motion is yet pending before the court since defendant has filed only a one-page
28   motion for appointment of counsel.
                                                     1
       Case 1:93-cr-05046-DAD Document 500 Filed 04/30/20 Page 2 of 2

 1   motion for reduction of sentence is filed, the government shall have 30 days from the date of its

 2   filing to file its response to the motion. Any reply shall be filed within fifteen days of the filing of

 3   any response by the government.

 4   IT IS SO ORDERED.
 5
        Dated:     April 29, 2020
 6                                                       UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
